Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-18-2006

Cloverland Green v. PA Milk Marketing Bd
Precedential or Non-Precedential: Precedential

Docket No. 05-2336




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Cloverland Green v. PA Milk Marketing Bd" (2006). 2006 Decisions. Paper 394.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/394


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                             PRECEDENTIAL

               UNITED STATES COURT OF APPEALS
                    FOR THE THIRD CIRCUIT


                             No. 05-2336


           CLOVERLAND-GREEN SPRING DAIRIES, INC.,

                                              Appellant

        THOMAS E. MCGLINCHEY; GERTRUDE GIORGINI;
       SUE A. SPIGLER, (“Milk Consumers”) (Intervenors in D.C.)

                                   v.

          PENNSYLVANIA MILK MARKETING BOARD;
       BOYD WOLFF*, in his capacity as member of the Board;
     LUKE F. BRUBAKER, Individually and as member of the Board;
    BARBARA GRUMBINE*, in her capacity as member of the Board;
   BOYD WOLFF, Individually; BARBARA GRUMBINE, Individually

PENNSYLVANIA ASSOCIATION OF MILK DEALERS (Intervenors in D.C.)

             (*Amended - See Clerk’s Order dated 6/29/05)



              Appeal from the United States District Court
                for the Middle District of Pennsylvania
                 (D.C. Civil Action No. 99-cv-00487)
                District Judge: Honorable Yvette Kane


                         Argued June 8, 2006

       Before: AMBRO, FUENTES and NYGAARD, Circuit Judges

                   (Opinion filed September 1, 2006)
                  ORDER AMENDING PUBLISHED OPINION

AMBRO, Circuit Judge

             IT IS NOW ORDERED that the published Opinion in the above case filed
September 1, 2006, be amended as follows:

              On page 41, note 17, penultimate line, insert the words “does not” before
the word “resolve” and after “price)”, so that the sentence ends “primarily concerned
with price) does not resolve the constitutional problem.”.


                                         By the Court,


                                         /s/ Thomas L. Ambro, Circuit Judge


Dated: September 18, 2006




                                            2